If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



STEVEN DOERING,                                                  UNPUBLISHED
                                                                 September 26, 2019
              Plaintiff/Counterdefendant-
              Appellant,

v                                                                No. 343196
                                                                 Macomb Circuit Court
PATRICK KOPPELBERGER,                                            LC No. 2016-000423-NI

              Defendant/Cross-Defendant,

and

ROSEMARY MARCIL,

              Defendant,

and

HOME OWNERS INSURANCE COMPANY,

              Defendant/Cross-Defendant-
              Appellee,

and

FRANKENMUTH MUTUAL INSURANCE
COMPANY,

              Counterplaintiff/Cross-
              Plaintiff/Intervening Defendant.


Before: O’BRIEN, P.J., and BECKERING and LETICA, JJ.

PER CURIAM.



                                                 -1-
        In this case arising out of an automobile accident, plaintiff Steven Doering appeals as of
right the trial court’s judgment in favor of defendant Home Owners Insurance Company (Home
Owners), which reflected the jury’s no-cause verdict after a week-long trial regarding no-fault
first party benefits and an uninsured motorist claim. On appeal, plaintiff challenges a previous
order quashing plaintiff’s subpoena for the de benne esse deposition of Mary K. Kneiser, M.D.
Finding no reversible error, we affirm.

                         I. RELEVANT FACTS AND PROCEEDINGS

        Plaintiff was involved in a rear-end car accident on I-75 on August 14, 2015. At the time
of the accident, he was purportedly in the course of his employment with RGIS. As a result,
plaintiff filed two lawsuits: this one seeking no-fault benefits, and a second one seeking workers’
compensation benefits. In this lawsuit, plaintiff sued the driver of the vehicle that hit him,
Patrick Koppelberger, the owner of that vehicle, Rosemary Marcil, and plaintiff’s own
automobile insurer, Home Owners. The only relevant defendant for purposes of this appeal is
Home Owners.1

        Plaintiff sought personal protection insurance (PIP) benefits and uninsured-motorist
benefits for injuries he allegedly sustained in the accident. Because of the related workers’
compensation case and coordination of workers’ compensation and no-fault benefits, it was
undisputed at trial that plaintiff was essentially limited to seeking alleged damages in the form of
lost income from his self-employment2 and a serious impairment of a body function. To recover,
plaintiff was required to prove, among other things, that he did, in fact, sustain a bodily injury.
In an attempt to meet that burden, plaintiff issued a subpoena for the de bene esse deposition of
Mary K. Kneiser, M.D., the independent medical examiner (IME) retained by the workers’
compensation insurer in the related workers’ compensation case. Plaintiff believed Dr. Kneiser’s
testimony would be favorable because her IME report included a statement that “[h]e had a
cervical strain in the motor vehicle accident based on the accuracy of his history” and a statement
that “[h]is EMG testing is suggestive of a lower truck brachial plexopathy” that “may also be


1
  Plaintiff did not contest Marcil’s assertion that she could not be held liable under the owner’s-
liability statute, MCL 257.401, because Koppelberger did not have permission to drive the car.
The trial court entered an order dismissing plaintiff’s claim against Marcil accordingly.
Subsequently, the court granted summary disposition to Marcil’s insurer, intervening defendant
Frankenmuth Mutual Insurance Company (Frankenmuth), on a counterclaim Frankenmuth filed
against plaintiff and a cross-claim it filed against Home Owners. Summary disposition was
based on the fact that the Frankenmuth policy only provided coverage when an individual was
operating an insured vehicle with a “reasonable belief” that he had the right to use the vehicle.
Plaintiff did not contest that defendant did not have permission to use the vehicle. Frankenmuth
was absolved of its obligation to defend and indemnify Koppelberger. Frankenmuth also
successfully moved for entry of a default judgment on its cross-claim against Koppelberger.
This left plaintiff’s claims against Koppelberger and Home Owners.
2
  Plaintiff claimed self-employment with “Doering Design Service” and “Doering
Manufacturing, LLC.”


                                                -2-
work accident related.” According to plaintiff, her testimony could have undermined testimony
by Home Owners’ witnesses or arguments by its attorneys that plaintiff was not injured and that
his medical treatment following the accident was “lawyer-driven.”

       After she was subpoenaed, Dr. Kneiser retained counsel and objected to the subpoena,
arguing that an expert may not be compelled to provide involuntary testimony pursuant to a
subpoena. The trial court agreed. In doing so, the trial court emphasized that a nonparty paid
Dr. Kneiser pursuant to a contractual agreement, and that plaintiff had no proprietary rights in
Dr. Kneiser’s findings or opinions. Accordingly, the trial court quashed the subpoena, and the
case proceeded to trial. Ultimately, the jury returned a no-cause verdict, finding that plaintiff
was not injured in the August 14, 2015 accident.

                                          II. ANALYSIS

       Plaintiff argues that the trial court erred in quashing the subpoena for Dr. Kneiser’s
testimony. We agree. This Court “reviews a trial court’s decision to quash a subpoena for an
abuse of discretion. A trial court abuses its discretion when it chooses an outcome that falls
outside the range of reasonable and principled outcomes. A trial court’s findings of fact,
however, are reviewed for clear error.” Fette v Peters Constr Co, 310 Mich. App. 535, 547; 871
NW2d 877 (2015) (citations omitted).

        Dr. Kneiser argued in her motion to quash that she was an unwilling expert witness and
that unwilling expert witnesses could not be compelled to testify pursuant to a subpoena. In
support of her argument, she relied on Klabunde v Stanley, 384 Mich. 276; 181 NW2d 918
(1970),3 in which our Supreme Court affirmed a trial court’s decision to deny a defendant’s
pretrial motion to depose the plaintiff’s expert witnesses. The Court relied in part on the fact that
the defendant sought to depose the expert witnesses too late, but also reasoned, “[T]here was no
showing made before the trial judge as to any special need for discovery to be taken for
plaintiff’s experts.” Id. at 282. In support of this second reason, the Supreme Court elaborated
as follows:

       An expert is not a person ‘having knowledge of relevant facts’ . . . . Neither is an
       expert a person whose opinion can be secured by means of a subpoena . . . . By
       definition, an expert is one who gives opinion testimony, and not testimony
       concerning ‘relevant facts.’ He has a property right in his opinion and cannot be
       made to divulge it in answer to a subpoena. Id.

Dr. Kneiser observed that an unrelated party paid her pursuant to a contractual agreement to
examine plaintiff for reasons unrelated to the instant litigation. She further observed, “This is


3
 Dr. Kneiser also relied on Lozano v Detroit Med Ctr, unpublished per curiam opinion of the
Court of Appeals, issued December 2, 2008 (Docket No. 279087). In Lozano, this Court found it
“well settled that an expert witness may not be compelled to provide involuntary testimony
pursuant to a subpoena” based on the Supreme Court’s decision in Klabunde. Unpublished
opinions are not binding precedent. MCR 7.215(C)(1).


                                                -3-
not a situation in which Plaintiff has paid any consideration, independently or through an insurer
for Dr. Kneiser’s services, and therefore Plaintiff has no proprietary rights in Dr. Kneiser’s
opinions or findings.” The trial court adopted and echoed Dr. Kneiser’s reasoning as the basis
for granting her motion to quash.

         It is a longstanding principle that expert witnesses have a property interest in their
opinions and cannot be compelled to testify. See Webb v Page, 1 Car & K 23 (1843) (stating
that expert witnesses have a right to demand compensation for their lost time from the parties
calling them to testify); United States v Howe, 26 F Cas 394 (WD Ark, 1881) (“a physician
cannot lawfully be compelled to testify as an expert to matters of medical science against his
objection, unless first compensated by a reasonable fee, as for a professional opinion[.]”);
Pennsylvania Co for Insurances on Lives & Granting Annuities v City of Philadelphia, 262 Pa
439, 441-442; 105 A 630 (1918) (“[t]the private litigant has no more right to compel a citizen to
give up the product of his brain than he has to compel the giving up of material things. In each
case it is a matter of bargain, which, as ever, it takes two to make, and to make unconstrained.”).4
Normally, experts testifying solely as experts do not have “knowledge of relevant facts” within
the meaning of MCR 2.302(B)(1). Klabunde, 384 Mich. at 282. Such was the case in Klabunde,
where the defendant asked to depose the expert medical witnesses upon whom the plaintiff was
relying to establish the elements of her medical malpractice claim, but who were uninvolved in
the medical treatment upon which the plaintiff based the claim. 5 Id. at 280. Sometimes,
however, witnesses called as experts are not called solely as experts, but do have first-hand
knowledge of facts relevant to the litigation; such is the case here.




4
  This principle notwithstanding, courts may compel an unwilling expert to testify in unusual
circumstances, such as where the expert has unique factual knowledge essential to the fair
determination of a dispute. See, e.g., Wright v Jeep Corp, 547 F Supp 871 (ED Mich, 1982)
(compelling testimony from an eminent crash researcher with material relevant to the dispute,
but also holding that he was entitled to a reasonable fee for his testimony and could only be
deposed in the county of his residence).
5
  Klabunde noted that its ruling affirming the trial court’s denial of defendant’s motion to depose
plaintiff’s expert witnesses was limited to whether the trial court abused its discretion under the
presenting circumstances, and it pointed out that “[w]e do not decide whether in a proper case
the testimony of an expert may not be compelled in a pretrial discovery order, under penalty of
prohibiting use of his testimony at trial. . . . ” Id. at 282-283. Today, pursuant to MCR
2.302(B)(4)(a)(ii), a party may take the deposition of a person whom the other party expects to
call as an expert witness at trial. Pursuant to MCR 2.302(B)(4)(b), “[a] party may not discover
the identity of and facts known or opinions held by an expert who has been retained or specially
employed by another party in anticipation of litigation or preparation for trial and who is not
expected to be called as a witness at trial except” under certain circumstances, including when
the expert physically examined the requesting party, as set forth in MCR 2.311.


                                                -4-
         According to the report she submitted to MES Solutions,6 on February 23, 2016, Dr.
Kneiser examined plaintiff “for Independent Medical Evaluation of injuries sustained at work on
August 14, 2015 and October 1, 2015.”7 Upon examining plaintiff, Dr. Kneiser “became a
witness to the nature and extent of [plaintiff’s] injuries.” Kissel v Nelson Packing Co, 87 Mich
App 1, 4; 273 NW2d 102 (1978) (holding that the physician who conducted an IME in a
premises liability case “became a witness to the nature and extent of his injuries”). Based on
first-hand knowledge obtained from her examination of plaintiff, Dr. Kneiser could describe
plaintiff’s physical condition and the expert opinions she derived therefrom. See id. (explaining
that, having first-hand knowledge, the IME physician could “describe what he had seen and give
expert inferences therefrom). Dr. Kneiser did not examine plaintiff for purposes of the instant
litigation, nor did the parties to the present litigation retain or consult her. Nevertheless, her
first-hand knowledge of plaintiff’s condition on the date of her examination was related to this
litigation in that it pertained to whether he suffered accidental bodily injuries in a car accident on
August 14, 2015, and for which he sought PIP and uninsured motorist benefits. Thus, Dr.
Kneiser’s factual observations and her opinions drawn therefrom were “relevant to the subject
matter involved in the pending action.” MCR 2.302(B)(1). Accordingly, the trial court erred in
granting her motion to quash the subpoena and in issuing an order that prevented plaintiff from
taking her de bene esse deposition.8

        Notwithstanding the trial court’s error, we do not believe it necessary to reverse the jury’s
verdict and remand this matter for a new trial. A trial court’s error in a ruling or order admitting
or excluding evidence is not grounds for setting aside a verdict or ordering a new trial “unless
refusal to take this action appears to the court inconsistent with substantial justice.” MCR
2.613(A). Plaintiff asserts on appeal that had the jury heard testimony regarding Dr. Kneiser’s
medical evaluation, there is a reasonable probability that it would have reached a different result
because her testimony would have bolstered the credibility of plaintiff’s treating physicians by
showing that she, too, observed plaintiff’s bodily injury. Having reviewed Dr. Kneiser’s medical
report, we do not share plaintiff’s optimism.




6
 MES Solutions is a company that provides IMEs, records reviews, and peer reviews for, among
other things, workers’ compensation claims.
7
  It is not entirely clear what workplace injury plaintiff suffered on October 1, 2015. Dr.
Kneiser’s report indicates that that is the date plaintiff first treated with Dr. Daniel Clark, and
references the results of two MRI reports and the contents of a signed medical form, all from
October 1, 2015.
8
  Plaintiff contends that MCL 418.385 entitles him to depose Dr. Kneiser in this case. It does
not. Nothing in the language of this workers’ compensation statute suggests that it could compel
a deposition in a case that does not involve a worker’s compensation claim. Plaintiff was
entitled to depose Dr. Kneiser, but not under the authority of MCL 418.385, and only with regard
to her first-hand knowledge of her examination of him and her opinions based on that
examination.


                                                 -5-
        Dr. Kneiser recorded plaintiff’s description of neck and back pain and limitations on his
ability to bend and lift and of how hot showers and occasional doses of Advil helped ease the
pain. She noted the diagnostic tests already ordered by his treating physicians and reviewed the
records of two MRIs and numerous X-rays performed on October 1, 2015 and October 2, 2015.
After physically examining plaintiff, Dr. Kneiser gave her overall impressions 9 as follows:

       He had a cervical strain in the motor vehicle accident based on the accuracy of his
       history. He has a postural strain along with signs and symptoms of thoracic outlet
       syndrome with pectoralis muscle tenderness and numbness in his right medial
       hand. His EMG testing is suggestive of a lower trunk brachial plexopathy. This
       may also be work accident related.

       He has a thoracic syrinx, which is not work accident related.

       He has evidence of multilevel facet arthrosis and to a lesser degree of
       degenerative disc disease. This is not work accident related.

       He has evidence of moderate right median mononeuropathy at the wrist and
       possible distal neuropathy. This is not work accident related.

       He has incidental finding of a small thoracic syrinx, which is asymptomatic.

She expressed an interest in viewing EMG studies already ordered by plaintiff’s treating
physicians10, Dr. Clark and Dr. Fernando Diaz, and recommended a postural exercise program,
as he “is not performing any active exercise at this point,” and six to 12 physical therapy visits,
followed by a functional capacity evaluation to provide an objective basis for any work
restrictions. She stated that plaintiff could continue to work “with restrictions of no lifting
greater than 10 pounds pending additional treatment[,]” and concluded that plaintiff “would not
be expected to require permanent restrictions for any work accident related injury.”

       Plaintiff claims that the trial court denied him a fair trial by preventing him from
presenting evidence that Dr. Kneiser observed his injury during her independent medical


9
  In order to predicate error on a ruling that excludes evidence, the error must affect a substantial
right of the party and the party must make an offer of proof as to the substance of the evidence,
unless the substance is clear from the questions asked at trial. MRE 103(a)(2). Defendant
asserts that plaintiff did not make an offer of proof. We disagree. Plaintiff attached Dr.
Kneiser’s reports to his response to Dr. Kneiser’s motion to quash, served the response on
defendant as well as on Dr. Kneiser, and argued at the motion hearing that he expected Dr.
Kneiser to testify in accordance with her reports. We find this a sufficient offer of proof.
10
  In a March 25, 2016 report issued after she reviewed the prior EMG testing, Dr. Kneiser noted
that the EMG confirms the diagnosis of moderate right median mononeuropathy at the wrist and
possible distal neuropathy. But she again noted that the condition was not work accident related,
or in other words, did not arise from the August 14, 2015 car accident.


                                                -6-
examination. However, with regard to injury, Dr. Kneiser’s report shows only plaintiff’s report
of a cervical strain suffered during the work accident, a postural strain that neither plaintiff nor
Dr. Kneiser specifically relate to the accident, and a potential but unconfirmed lower trunk
brachial plexopathy that might be related to the work accident. Her impression of plaintiff’s
other conditions was that they were not related to his work accident. In other words, Dr.
Kneiser’s report contains no opinion that any of plaintiff’s injuries probably arose out of the
August 14, 2015 car accident. In light of her findings, Dr. Kneiser opined that plaintiff’s
reported pain could be addressed with postural exercises and a brief period of physical therapy,
and plaintiff would not be expected to require permanent restrictions for any work accident
related injury. From this, one might reasonably infer that if plaintiff did suffer a confirmed
injury related to his work accident, it was neither serious nor permanent.

        Plaintiff also contends that Dr. Kneiser’s findings would bolster the credibility of his
treating physician’s testimony regarding his injuries. However, the stark contrast between Dr.
Kneiser’s impressions of potential injuries and modest recommendations and the testimony
regarding plaintiff’s treatment strongly suggests otherwise. Plaintiff testified that Dr. Clark had
him report for 45-minute visits five days a week from October 2015 through March 2016. Dr.
Clark acknowledged in his de bene esse deposition, which was read into the record at trial, that
he charged plaintiff approximately $10,000 per month for his treatment, and that his office had
charged $116,788 to plaintiff’s workers’ compensation insurance carrier.                    Despite
acknowledging that plaintiff was reporting pain levels of 1, 2, and 3 out of 10, Dr. Clark opined
that plaintiff might require treatments for the next 10 years. Dr. Kneiser’s report of her
examination of plaintiff serves not to bolster the credibility of other testimony about plaintiff’s
injuries, but to provide a contrast to the intensity of the medical treatment plaintiff began to
receive once he engaged and followed the directions of his then-lawyer, and to appear to support
Home Owner’s thesis that plaintiff’s treatment was “lawyer-driven.”

       In light of the foregoing, we find no error requiring reversal.

       Affirmed.



                                                             /s/ Colleen A. O’Brien
                                                             /s/ Jane M. Beckering
                                                             /s/ Anica Letica




                                                -7-